Citation Nr: 1121566	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-37 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1989 to October 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Waco, Texas RO.  At the Veteran's request a Travel Board hearing was scheduled in March 2011; he failed to appear. 

The issue of service connection for a low back disability on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 1998 rating decision denied the Veteran's claim of service connection for a low back disability (pain), based essentially on findings that no chronic underlying low back disability was shown in service or thereafter

2.  Evidence received since the January 1998 rating decision includes VA treatment records which show a diagnosis of, and treatment for, a chronic low back disability; relates to the unestablished facts necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants in full the portion of the claim being addressed, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

A January 1998 rating decision denied the Veteran's claim of service connection for a low back disability (pain), based essentially on findings that a chronic low back disability was not shown in service or thereafter.  The appellant did not appeal the decision and it became final.  38 U.S.C.A. § 7105.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the January 1998 rating decision included the Veteran's service treatment records (STRs), which show several reports of back problems during active duty service.  An April 1997 record notes the Veteran complained of chronic low back pain for two years.  He reported that the pain would normally come and go, but that time had been present for 5 days.  On physical examination, there was tenderness to the paraspinous area at L5-S1.  Straight leg raises to 90 degrees were negative.  He was able to perform toe touches well.  The assessment was musculoskeletal low back pain.  He was placed on physical profile for two weeks.

A May 1997 STR notes the Veteran complained of lower back pain.  He denied any radicular symptoms, or genitourinary or gastrointestinal symptoms.  On physical examination, there was tenderness at the right sacroiliac joint with range of motion of the right hip joint.  The impression was chronic low back pain, recurrent, secondary to sacroiliac joint dysfunction.  He was placed on physical profile for an additional month.

A July 1997 STR notes the Veteran complained of back pain of one day.  He reported a history of low back pain/musculoskeletal strain without new trauma.  On physical examination, there were no spinal or disc abnormalities to palpation.  There was severe right lumbar paraspinal musculoskeletal spasm, and hip flexion was restricted to 20 degrees.  The assessment was of lumbar strain/low back pain.

On December 1997 VA general medical examination no back symptoms were noted.  The Veteran reported that he had been working two jobs plus his Navy assignment at one time and had developed some back pain.  He reported that he sought treatment in service and back strain was diagnosed (and treated with Flexeril).  The symptoms were relieved, and he had been asymptomatic for any back condition since that time.  The impression was low back pain diagnosed as back strain during service which was treated and the Veteran recovered, with no symptoms at the time of examination. 

Evidence received since the January 1998 decision includes VA treatment records showing ongoing treatment for several back diagnoses.  In October 2001 paraspinous strain was diagnosed.  In September 2007, he complained of discomfort in the low back and radiating into the anterior left thigh for "some years"; X-ray results revealed a degenerative lumbosacral disc as well as limited excursion of the lumbar spine with flexion and extension and no subluxation or joint narrowing.  An April 2008 MRI revealed disc desiccation and small annular tears with broad-based disc protrusions at both L4-L5 and L5-S1, most evident at L4-L5, which was producing mild compression of the thecal sac.  May through November 2008 VA chiropractic treatment records note the Veteran reported gradual low back pain with numbness and tingling down the right leg that began during the last three years of his military service (when he was an MP instructor).  The assessments included degenerative joint disease and degenerative disc disease of the lumbar spine. 

The evidence received since the January 1998 rating decision also includes a September 2007 letter from VA provider Dr. T.L., who notes that the Veteran had been under her care since March 2005 and he had been complaining of low back pain, for which he was receiving treatment, since September 2007.  Dr. T.L. states, "I reviewed his past medical records and I think that his current back condition could be related to his military back condition.  He has had a lumbar X-ray this year which showed degenerative disease."

On April 2008 VA spine examination the Veteran reported that he first strained his low back in May 1996 while undergoing training exercises in service.  The diagnosis was lumbar degenerative disc disease at L4/L5 and L5/S1. 

Because the prior denial of service connection for a low back disability was based essentially on a finding that a chronic low back disability was not shown, for evidence to be new and material in this material it would have to tend to show that the Veteran does indeed have a chronic low back disability that might be related to his service.  As the newly submitted evidence includes treatment records that document the Veteran has lumbar joint and disc disease, and his statements describing persisting back problems since service separation, the evidence received since the 1998 rating decision relates to the unestablished facts necessary to substantiate the claim of service connection for a low back disability (and raises a reasonable possibility of substantiating the claim).  Notably, for purposes of reopening the claim lay statements are considered credible.  See Fortuck, supra.  Therefore, the additional evidence received is new and material, and the claim of service connection for a low back disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.





REMAND

An April 2008 VA examination resulted in a diagnosis of lumbar degenerative disc disease, L4/L5 and L5/S1.  The examiner opined, "It is less likely than not that the Veteran's current lumbar spine condition is related to the complaints the Veteran had while on active duty."  Under "Rationale" the examiner stated, "It is more likely than not that the Veteran's current lumbar spine condition is related to chronic degenerative changes associated with aging."  The examiner's opinion was noted to be based on the findings of the Veteran's orthopedic history and physical examination, a review of the claims file, the service treatment records, and available imaging reports. 

The Board finds that the April 2008 examiner's opinion provides insufficient explanation of rationale to constitute adequately probative evidence.  It does not discuss the low back complaints noted in the Veteran's STRs (shortly before separation).  Significantly, it does not explain why aging (notably, the Veteran was 37 years old at the time) is a more likely etiology for the Veteran's low back pathology than his complaints/injury in service.  It is a mere conclusory statement without citation to factual evidence or medical textual evidence for support.   Once VA undertakes to obtain a medical opinion, it must secure one adequate for rating purposes.   Accordingly, another (adequate) VA examination is necessary.  

In a September 2007 VA treatment record, the provider cites to "orthopedic narratives" from April, June, and July of that year.  A review of the claims file did not find such "narratives" in evidence.  All VA treatment records are constructively of record, and any pertinent must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for his back since his separation from service.  
2.  The RO should then arrange for an orthopedic examination (by an orthopedic spine surgeon or a neurosurgeon, if possible) of the Veteran to determine the nature and likely etiology of his current back disability and any neurological complications.  The examiner must review the complete record and provide an opinion that responds to the following:

(a) Please identify (by clinical diagnosis) each of the Veteran's current back disabilities.  

(b) As to each diagnosed entity please identify the most likely etiology, and specifically whether such disability entity is at least as likely as not (a 50% or better probability) related to the Veteran's service/back complaints noted therein?

The examiner must fully explain the rationale for all opinions given, with citations to supporting clinical data for the conclusions reached.  If any current low back disability is attributed to "the aging process", the explanation should include some discussion of such process and cite the clinical data that support that the aging process is the most likely etiology.  

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


